Pillsbury, P. J. The only purpose of a common law writ of certiorari is to' cause to be brought before the tribunal awarding it, the entire record of the inferior tribunal relating to the subject-matter of which complaint is made, by way of return to the writ by the person or body to whom it is directed. Upon the record being returned into the superior tribunal in obedience to the commands of the writ, the matters involved are to be determined by an inspection of it alone, it not being admissible to raise any issue of fact thereon, nor to consider any evidence dehorsti\Q record; and if it should appear from such inspection of the record that the inferior tribunal had no jurisdiction of the subject-matter, or had in its proceedings exceeded its jurisdiction, or had failed to conform its proceedings to the requirements of the law in essential particulars, the record will be set aside and held for naught; but if the contrary appear the record will be sustained and the writ of certiorari be quashed. Hyslop v. Finch, 99 Ill. 171; Dunahue v. County of Will, 100 Ill. 94. As the record, then, in this case, must stand or fall by its own recital of facts and the conclusions of the county board founded thereon as evidenced by it, we have to see if it discloses a case autlioi izing action by the board and within its jurisdiction, and whether such jurisdiction has been exceeded, or the proceedings defective in any essential requirement of the law. Since the case of Donahue v. The County of Will, supra, and that of The People ex rel. Shipley v. Mays, opinion of the Supreme Court filed June 12, 1886, at Mount Vernon, affirming same case in 17 Bradwell, 361, it is too late to question the validity of the statute that confers upon the county board the power tc remove county officers for the causes mentioned in the statute. Section 10 of Ch. 36 of the Revised Statutes of 1874 (referred to in the order of the board as 1883), makes it the duty of the county treasurer “ to report to the county board, at each regular term thereof, the amount of money, county orders, jury certificates and other funds he may have received from every source since his last accounting, stating by whom, on what account and at what time paid into the treasury; and also the amount of all payments from the treasury, stating particularly to whom, on what account and at what timo paid out; also the amount of money, county orders and other funds in his hands. ” Here is a plain duty enjoined which public policy requires should be strictly 1 erformed. It is essential to the proper transaction of the county business by the board that it should be correctly advised of the financial condition of the county. Bills against the county are to be audited and paid, appropriations for expenses, repairs or improvements may be called for and necessary to be made, and if the board is not informed of the amount of the county funds, no intelligent action can be had in these respects. These, and other considerations, make it very important that the report of the treasurer should be presented to the board at or near the beginning of the session, and renders it very improbab’e that the legislature intended, as contended for by counsel, to give the treasurer the entire session in which to report. To so hold would empower him to continue the session of the board indefinitely, or else the board must adjourn without making settlement with him; for as long as the board remained in session he would not be in default, and he could delay until the last moment of the session without being chargeable with neglect of duty in this respect. He should make his report to the board at such an early day in the session that the public business would not be delayed by want of it, even if the statute should be construed as not requiring it at the convening of the board. By section 12 of the same chapter, he is required to render an account and make settlement at any time when ordered by the board, and by section 14 to submit to an examination under oath by the board touching any matter in regard to the faithful discharge of his duties, and section 16 empowers the board to remove him from office if he shall neglect or fail to render an account, or make settlement at any time when required by law, or by the county board, or refuse to answer any question propounded to him by the county board, or is a defaulter and in arrears with the county) or is guilty of any other misconduct in his office. From these provisions of the statute it is clear that the county board of Pope county had the right to make the order of March 3d, requiring the plaintiff in error to file his report and make settlement on the seventh day of March, and to be examined under bath as provided in the statute, and for a-failure to comply, with such order to remove him if their proceedings for that purpose were otherwise regular. The only defect discoverable in the order of March 7th removing him, is the lack of any recital 'that the plaintiff in error was notified of. the.order of March: 3d,-which may be occasioned on account of his absence in another State, as admitted by counsel in their arg ment. " If he was then absent, he must have returned before the' session of the board closed, for it appears from the order of' March 17th that he had been notified, both personally by-members of the board, and officially by service of a certified • copy of the former orders, of the action of the board, and om • his behalf a- motion was made and entertained by the- board to rescind their former orders. . If notice to him of the action of the board, evidenced by-the order of March 3d,- was essential to the exercise of the power to remove him on the seventh, a point not necessary now to adjudge, there can be no doubt of the power and duty of the board to set the last order' aside, if he offered to comply with the requirements of the first order. And it is quite evident that the board was willing to hear anything that-could be urged in his behalf, and that he had the opportunity of complying or offering to comply with the former order of the board. . There is nothing in the record before us tending to show that he ever offered to comply with the requirements of the board in any particular, and we can not presume he did so, as it is not to be supposed that if he had, the board would have refused to state the fact in their order overruling the motion to rescind. On the contrary this order shows upon its face that he was still contumacious, neglecting to comply with the • order of the board and making no attempt at compliance. Under such circumstances the board was not called upon ■ to undo all their work, even if irregular, when it is clear that it would have to be again performed. After notice to him of the action, a hearing before the board upon a motion made in his behalf, for continued neg-' lect, the board affirmed its former orders, and in so doing we think it did not exceed its jurisdiction, nor fail in any essential requirement of the law in its exercise, arid if any iriegularities existed in the former proceedings, the subsequent hearing and orders cured them. ' Upon the whole we are of the opinion that the circuit court decided correctly, and therefore affirm the judgment. Judgment affirmed.